Appellants were jointly indicted for a violation of the local option law, convicted, and appeal. The Assistant Attorney-General, *Page 131 
upon two grounds, moves a dismissal of the appeal: First, that the recognizance is insufficient in not reciting the offense charged against appellants, and in not reciting any offense; and, second, because the recognizance on appeal is a joint undertaking by the appellants, and not separate, as it should be. The recognizance recites that the appellants stand charged with the offense of "unlawfully selling intoxicating liquors in a prohibition district." This allegation does not recite the offense charged in the information. In fact, it recites no offense at all. We further find that the recognizance is a joint obligation. This renders it fatally defective. Where two or more parties are jointly indicted in misdemeanor cases, and each appeals from a conviction, each appellant must enter into a separate recognizance. A joint recognizance, as in this case, will not suffice. The motion is well taken, and the appeal is dismissed.
Dismissed.